Citation Nr: 1622794	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  15-05 417	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than May 23, 2011, for the assignment of a 50 percent disability rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1958 to January 1962, from March 1962 to October 1970, and from August 1972 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted a 50 percent rating for the Veteran's service-connected PTSD effective from May 23, 2011.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In his January 2015 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing.  He cancelled that request in a May 2016 statement from his representative. Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDING OF FACT

On May 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in a written statement received on May 5, 2016, the Veteran withdrew the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


